DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mechanical catch” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites in-part, “The converter of claim 1, further comprising a position control element…”.  As recited in the Specification paragraph 0099, “The position control system may also include a release hold element 198 configured to hold the pressing portion 172 in the released condition once the separation force has been applied and the pressing portion 172 has been released.” (Emphasis added) 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first portion" and “the second portion” in lines 3 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted such that it reads, “a first pressing member comprising a first portion…” and “a second pressing member comprising a second portion…”


Regarding claim 4, as detailed in the 35 USC 112a rejection above, the “position control element” is deemed to be an effective repetition of the “release hold element” of claim 1.  As such, this limitation is deemed to be indefinite as written because of the “further comprising” language.

Claims 2-7 are all dependent on a rejected base claim and contain the same indefinite subject matter and therefore stand rejected for the same reasons as the rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wetsch et al. (PG Pub 2008/0207421 A1) hereinafter referred to as Wetsch.
Regarding claim 1, Wetsch discloses a converter (figs. 12-13) for forming dunnage (paragraph 81), the converter comprising: 
a first pressing member (244); 
a second pressing member (246, 248) biased against the first portion (fig. 12, paragraph 81) to engage and crumple a stream of continuous sheet material (252) passing therebetween, thereby converting the sheet material passing therebetween into crumpled dunnage (paragraph 81), the second portion being moveable to a released position for removing the sheet material from the converter; and 
a release-hold element (256) associated with the second portion and configured to magnetically bias the second portion such that the second portion is maintained in the released position (fig. 13) in response to a release force overcoming the bias of the second portion toward the first portion (paragraphs 80, 84).

Regarding claim 2, Wetsch discloses wherein the first pressing member (244) is rotatable (fig. 12; paragraphs 78-81) and driven in rotation to advance the sheet material engaged between the first and second pressing portions through the converter.

Regarding claim 3, Wetsch discloses wherein sheet material (252) is a paper-based material (paragraph 78).

Regarding claim 4, Wetsch discloses a position control element (256) configured to magnetically bias the second portion toward the first portion (via weight of 254; paragraph 81).

Regarding claim 5, Wetsch discloses wherein the release hold element (256) is further configured to permit movement of the second portion from the released position in response to another force that is less than the release force (paragraphs 80, 84 – a user can also simply reposition the door to a closed, i.e. not-release, position).

Regarding claim 7, Wetsch discloses wherein the release hold element comprises a mechanical catch (paragraph 79 – “clips, hooks, hook-and-loop mechanisms… or other like means”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wetsch (PG Pub 2008/0207421 A1).
Regarding claim 6, Wetsch discloses wherein the release force is generally the force a user would lift with their arms (paragraph 80) or would be created via a jam (paragraph 84), but does not specifically disclose a range of 10 in-lbs. to 70 in-lbs.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the range of the release force of Wetsch be in a range .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The additional art of record generally relates to mechanisms for converting paper sheets to dunnage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731